Citation Nr: 0713038	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A Section 1151 for 
additional disability of the vocal cords as a result of 
thyroid surgery performed at a VA facility on July 2, 1992.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1966.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 2004 and May 2005, the Board of Veterans' Appeals 
(Board) remanded the claim to obtain a medical opinion.  The 
development ordered has been completed.  Stegall v. West, 11  
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  On July 2, 1992 at a VA facility the veteran underwent a 
subtotal thyroidectomy to remove a multi-nodular goiter.  

2.  A VA examination report of June and July 2005 
demonstrates that as a result of the subtotal thyroidectomy 
the veteran has vocal cord paralysis and episodes of 
shortness of breath.  

3.  The claims folder includes a VA Form 522, signed by the 
veteran on July1, 1992.  The veteran gave his informed 
consent to the subtotal thyroidectomy performed on July 2, 
1992.  

4.  The current vocal cord paralysis and episodes of 
shortness of breath were not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
additional disability of the vocal cords as a result of 
thyroid surgery performed at a VA facility on July 2, 1992 
are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.361, 17.32 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA received the veteran's claim for compensation for 
additional disability due to VA medical treatment on May 17, 
2002.  The RO sent the veteran a letter in May 2002 which 
informed him of the evidence necessary to establish 
entitlement, VA's duty to assist in obtaining evidence, and 
what information was needed from the veteran.  In June 2002, 
the veteran responded that he was unaware of any source of 
relevant evidence other than the pertinent records from the 
VA Medical Center.  

The RO obtained the veteran's records from the VA Medical 
Center which included his records of surgery in July 1992 and 
subsequent VA treatment.  He was afforded a VA examination in 
June 2005 and an addendum was attached to that report in July 
2005.  The veteran was kept apprised of the status of his 
claim in letters dated in May 2004, April 2006 and January 
2007.  

In January 2007 the Board requested a VA opinion.  After 
receiving the January 2007 VA medical opinion, the Board, in 
accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellant in a February 2007 letter of the 
additional evidence, and provided an opportunity to respond.  
The appellant's representative responded on April 2007 that 
they had nothing further to add.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Compensation under 
38 U.S.C.A. § 1151 and dependency and indemnity compensation 
under chapter 13 of this title shall be awarded for a  
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (2006).  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately. 

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. 

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  

Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination. 

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death ; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent. 

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of §17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent. Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in §17.32(b), as in emergency 
situations. 

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures.  
38 C.F.R. § 3.361 (2006).  

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects.  The informed consent must be appropriately 
documented in the medical record.  In addition, signature 
consent is required for all diagnostic and therapeutic 
procedures.  38 C.F.R. § 17.32 (c) and (d) (2006).  

Factual Background and Analysis.  The veteran filed a claim 
for compensation under 38 U.S.C.A Section 1151 for additional 
disability of the vocal cords as a result of thyroid surgery 
performed at a VA facility on July 2, 1992.  His claim was 
received on May 17, 2002.  

The veteran had a long history of a large goiter.  A VA Form 
522 was signed by the veteran on July 1, 1992 indicating he 
had been informed of the nature and purpose of the surgical 
procedure, possible alternative methods of treatment, and the 
risks and possible complications involved.  The July 1992 VA 
operative report includes diagnosis of a multi nodular 
goiter.  A subtotal thyroidectomy was performed on July 2, 
1992.  The July 1992 Operative Report contained no specific 
intraoperative complications.  One July 1992 post-surgical 
notation includes an impression of "[status post] subtotal 
thyroidectomy with vocal changes" while another notation 
dated two days later includes an impression of "[status post] 
subtotal thyroidectomy with recurrent laryngeal nerve 
neuropraxia."  The discharge summary noted that good 
mobilization of the vocal cords was seen and that while the 
veteran's voice was raspy and hoarse, he was improving 
without complaints.  

In April 1995, the veteran underwent a triple endoscopy, 
microlaryngoscopy and biopsy of right true vocal cord lesion.  
The discharge summary from the VA hospitalization in April 
1995 noted the veteran had residual right true vocal cord 
paralysis and leukoplakia after his subtotal thyroid in 1992.  

VA examinations in June 2004 and an addendum in July 2005 
indicated that as a result of his surgery the veteran had 
vocal cord paralysis which contributed to his episodes of 
shortness of breath.  

In January 2007, the Board requested a medical opinion to 
address the following question:  Is the residual right true 
vocal cord paralysis a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in connection with the July 1992 
surgery?  

The VA physician responded as follows:  

After completely reviewing this patient's 
voluminous chart there are several 
important points which need to be 
mentioned before this opinion is given.  
The first one is that it was noted on the 
examination results [of the June 2004 VA 
examiner] that the patient underwent a 
fiberscopic laryngoscopy, and it was 
noted that there was paralysis of the 
right vocal cord.  This was compensated.  
The patient was having some trouble with 
voice changes and trouble breathing but 
no evidence of any great difficulty.  The 
note at that time also records that the 
patient did sign an informed consent, 
although it is unclear whether he was 
truly told of all the risks verbally.  In 
reviewing the chart I found another 
evidence where the patient was clearly 
told of the potential for problems with 
his vocal cord.  Besides the preoperative 
information the patient was told by the 
resident of the possibility of some vocal 
cord abnormality following the surgery.  
It is interesting to note that on the 
discharge summary it clearly states that 
the patient was examined with a Machida 
scope in the ENT clinic, and his stridor 
and voice problems had improved, and 
there was only mild supraglottic edema.  
There was good mobilization of the vocal 
cords.  This would indicate that the 
recurrent laryngeal nerve on the right 
side was not severed but simply was 
stretched in the procedure which, when 
reviewing the size of the lesion as well 
as the fact that there was a 1.4 cm 
cystic mass within the right lobe of the 
thyroid, would certainly account for the 
damage to the right recurrent laryngeal 
nerve resulting in paralysis, which is 
certainly within the normal surgical 
necessity for removal of a gland of this 
size.  Basically the patient has also 
continued to smoke and has been noted to 
have leukoplakia of the vocal cords which 
is certainly not even related to the 
surgery for the goiter but would have 
some effect on the voice quality as well 
as the possible motion of the vocal cord.  
The opinion, therefore, is that the 
residual right true vocal cord paralysis 
is a result of the 1% occurrence of vocal 
cord injury which occurs in this type of 
surgery and was not a result of any 
carelessness, negligence, lack of proper 
skill, or error in judgment or similar 
instance of [fault] by the operating 
surgeons on the part of VA in connection 
with this 1992 surgery.  


Analysis.  To be entitled to compensation under 38 U.S.C.A. 
§ 1151 the veteran must demonstrate, first that he received 
VA treatment, second that as a result he has additional 
disability, and third that the additional disability was the 
result of carelessness, negligence, lack of proper skill, or 
error in judgment by VA.  

The evidence demonstrates the veteran underwent a surgical 
procedure at a VA facility on July 2, 1992.  VA examinations 
and his subsequent VA treatment records consistently indicate 
that as a result of his subtotal thyroidectomy on July 2, 
1992 he has paralysis of the vocal cord, and some edema which 
contributed to episodes of shortness of breath.  The only 
remaining question is whether the paralysis of the vocal cord 
was caused by carelessness, negligence, lack of proper skill, 
or error in judgment by VA.  Competent medical evidence is 
required to address questions of the proper standard of care 
by medical personnel.  38 C.F.R. § 3.159 (a)(1)(2006).  

The only competent medical evidence which addresses the 
question is the VA opinion of January 2007.  The VA physician 
thoroughly reviewed the veteran's medical chart.  He 
concluded there was no carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA.  He 
explained that the size of the mass within the right lobe of 
the thyroid, accounted for the damage to the right recurrent 
laryngeal nerve and the resulting paralysis.  He found the 
evidence demonstrated the nerve had been stretched but not 
severed by the surgery.  

The evidence which includes a VA Form 522 signed by the 
veteran demonstrates the veteran gave his consent to the 
surgery and was notified of the risks and possible 
complications on the day prior to the procedure.  In 
addition, the VA physician in his January 2007 chart review 
noted that the resident had also discussed with the veteran 
possible damage to the vocal cords.  

In the absence of evidence of carelessness, negligence, lack 
of proper skill, or error in judgment on the part of VA, in 
conjunction with VA treatment administered in July 1992, 
compensation as provided by 38 U.S.C.A. § 1151 for additional 
disability due to VA treatment is not warranted.  


ORDER

Compensation under 38 U.S.C.A § 1151 for additional 
disability of the vocal cords as a result of thyroid surgery 
performed at a VA facility on July 2, 1992, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


